Citation Nr: 0009464	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  97-12 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative left tarsal tunnel syndrome with arthritis, 
currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1992.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1996  RO decision which denied an increase in 
a 10 percent rating for left tarsal tunnel syndrome with 
arthritis; the veteran appealed for an increased rating.  A 
personal hearing was held before an RO hearing officer in May 
1997.  A hearing was held before a member of the Board in 
October 1998.  In January 1999, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDING OF FACT

The veteran's left tarsal tunnel syndrome with arthritis is 
manifested by moderate neuritis of the internal popliteal 
nerve.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for left tarsal 
tunnel syndrome with arthritis have been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 8524, 
8624, 8724 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from October 
1990 to October 1992.  A review of his service medical 
records shows that he was treated for tarsal tunnel syndrome, 
and underwent a tarsal tunnel release.

At a December 1992 VA examination, the veteran complained of 
marked local pain over the areas of previous foot surgery, 
and also reported numbness over the top of the foot, into the 
first and second digits of the left foot.  He also reported 
tingling of the foot, and intermittent pain, with 
exacerbation on overuse.  On examination, there was a 4-
centimeter transverse scar in the medial aspect of the left 
ankle, a 71/2-centimeter linear transverse scar in the medial 
aspect of the left ankle, and a 21/2-centimeter vertical scar 
contiguous to the transverse scar in the same area.  Such 
scars were tender and slightly cyanotic, with no retraction.  
On examination of the left foot, range of motion was as 
follows:  plantar flexion to 90 to 100 degrees, dorsiflexion 
to 90 to 80 degrees, inversion from 0 to 30 degrees, and 
eversion from 0 to 10 degrees.  No other functional defects 
were noted.  There was decreased sensory function over the 
first and second digits of the left foot.  An X-ray study of 
the left foot showed a small calcaneal spur on the posterior 
aspect of the heel; the first metatarsal phalangeal (MP) 
joint was narrowed and there was marginal sclerosis; the 
proximal interphalangeal (PIP) joints of the second through 
fifth toes were narrowed and marginally sclerosed; and there 
was also some sclerosis at the first metatarsal joint.  The 
radiology impression was osteoarthritis.  The pertinent 
clinical diagnosis was status post surgery times two for left 
tarsal tunnel syndrome.

In a February 1993 decision, the RO established service 
connection for left tarsal tunnel syndrome with arthritis, 
and assigned a 10 percent rating.

In October 1996, the veteran submitted a claim for an 
increased rating for service-connected left tarsal tunnel 
syndrome.

At a November 1996 VA examination, the veteran reported that 
he underwent two surgeries on his left foot with damage to 
the peritoneal nerve.  He complained of tingling and 
discomfort along the bottom of his foot when walking, and 
said these symptoms occurred on a daily basis.  He reported 
that he performed a lot of walking in his job, and said he 
wore boots with arch supports and air sole supports.  He 
reported that the sensation radiated up the side of his foot 
and into his great toe.  He said he sometimes had this 
feeling over the bottom of his foot and into all of his toes.  
He stated that when he went home, he had to prop up his leg 
and the tingling and discomfort dissipated within about two 
hours.  On examination, the veteran's posture and gait were 
unremarkable.  The foot was warm and dry, there were positive 
pulses, and there was a loss of arch and pes planus.  There 
were scars measuring approximately 2 inches and 31/2 inches, 
respectively, on the medial aspect of the heel.  Such scars 
were tender to touch, and when pressure was applied to the 
scars, the veteran complained of a tingling and burning 
sensation into the sole and into the great toe.  The veteran 
was able to weight-bear on his foot, and could stand on his 
heels and toes.  The diagnoses were pes planus and nerve 
damage in the left foot with surgery times two with residual 
tenderness and paresthetic-type symptoms.  An X-ray study of 
the left foot showed degenerative osteoarthritis of the first 
MP joint, and osteophyte formation arising from the inferior 
aspect of the os calcis.  The diagnostic impressions were 
degenerative osteoarthritis of the first MP joint, and 
osteophyte formation arising from the inferior aspect of the 
os calcis.

By a statement dated in December 1996, the veteran said that 
he had great problems with his feet; he related that when he 
got home after work he could hardly walk and his pain was 
constant.  He stated that even after elevating his feet for 
an evening he still had pain.  By a statement dated in April 
1997, the veteran asserted that his service-connected left 
foot disability was more disabling than currently evaluated; 
he said he sometimes had severe gait problems.

At a May 1997 RO hearing, the veteran reiterated many of his 
assertions.  He said his service-connected left foot 
disability was manifested by numbness, pain, and tingling on 
a daily basis.  He said he had increased left foot pain after 
he had been on his feet for an extended period of time, and 
he had to elevate his foot for an hour each night after a day 
of work.  He related that his disability had worsened in the 
past year.  He said he was unable to go barefoot, and had 
difficulty jogging.  He stated that he used inserts in his 
shoes.  He asserted that his recent VA examination was 
inadequate, and said he sometimes went to the hospital for 
unbearable foot pain.

VA medical records dated from October 1997 to November 1997 
reflect treatment for left foot complaints.  An October 1997 
treatment note shows that the veteran reported tingling along 
the medial side of his left foot involving the balls of all 
of his toes.  He reported pain in the same area and 
encompassing all of the sole of his foot after prolonged 
walking.  The diagnostic assessment was tarsal tunnel 
syndrome by history; the veteran was referred for a podiatry 
consultation.  Another November 1997 treatment record from 
the podiatry clinic shows that there was extreme pain with 
palpation of the sinus tarsi; the diagnostic assessments were 
sinus tarsitis and nerve entrapment.  The examiner 
recommended a sinus tarsi injection, referral to a pain 
management clinic, and shoe inserts.  A November 1997 VA 
outpatient treatment record shows that the veteran reported 
that left foot pain since 1991.  On examination, the skin of 
the left foot was sensitive to light touch; the diagnostic 
impression was reflex sympathetic dystrophy. 

By a letter to the veteran dated in January 1998, a private 
physician, A. C. Lee, M.D., informed him that an 
electromyography (EMG) had been scheduled.  In a handwritten 
note at the bottom of the letter, Dr. Pratt indicated that 
the veteran was unable to tolerate the EMG, and hence such 
testing was not performed.

At an October 1998 Board hearing, the veteran reiterated many 
of his assertions.  He said he walked a great deal during the 
course of his job, and had foot pain every day.  He related 
that he wore orthopedic shoe inserts in addition to over-the-
counter inserts, and said he had received VA treatment for 
his left foot disability in the past year.  He also reported 
foot numbness after long shifts at work, and said he had 
tingling in his foot.  The veteran's spouse testified that 
the veteran had foot pain after a day of work and he had to 
elevate his foot at night.

In January 1999, the Board remanded the case to the RO for a 
VA examination and to obtain VA medical records.

At a February 1999 VA examination, the veteran reported left 
foot symptoms including tingling, swelling, and pain on 
walking.  He said he could not walk barefoot and it was 
markedly painful to go up or down stairs.  He reported daily 
pain, particularly when he worked.  He said he went home 
after work and propped up his foot, which throbbed.  He 
reported that he had received various treatments for his 
condition, none of which were efficacious.  On examination of 
the left foot, there was a well-healed, flesh-colored, non-
tender, 21/2-centimeter posterior malleolar linear scar, with 
some retraction.  There was a well-healed, flesh-colored, 
non-tender 6-centimeter elliptical scar over the medial 
aspect of the ankle.  Locally, the foot was tender.  The 
veteran was able to invert to 20 degrees and evert to 10 
degrees. Dorsiflexion was performed to 90 degrees, and 
plantar flexion was performed to 30 degrees.  There was 
lateral deviation of 10 degrees.  The dorsalis pedis and 
posterior tibial pulses were 2/4 and equal bilaterally.  
There was no gross bony abnormality or pes planus.  The 
veteran was able to stand on his heel and toes, but had 
rather prominent pain on heel standing.  There was normal 
hair distribution, and normal subungual flush.  The diagnoses 
were status post tarsal tunnel syndrome release times two, 
and residual pain of the affected joint, with adhesions and 
intermittent neuropathic pain syndrome over the distribution 
of the affected neural entity of the left foot.  In an 
addendum, the examiner noted that the veteran's claims file 
had been reviewed.  A March 1999 X-ray study of the left foot 
revealed narrowing of the joint space at the first MP joint 
with some sclerosis along the margin and beginning osteophyte 
formation.  The examiner noted that such findings had 
progressed when compared with a November 1996 X-ray study.  
The diagnostic impression was osteoarthritis of the first MP 
joint.
 
VA outpatient treatment records dated from February to 
October 1999 reflect treatment for left foot pain.  A 
February 1999 treatment note shows that the veteran reported 
left foot pain, and said his required work shoes caused 
increased pain.  The diagnostic assessment was nerve 
entrapment of the medial left ankle and foot, and left hallux 
limitus.  The examiner recommended custom orthotics and work 
shoes.  An October 1999 treatment note shows that the veteran 
complained of pain in the medial aspect of the foot in the 
vicinity of surgical scars located over the tarsal tunnel.  
There was point tenderness at this level, and on percussion 
of this area, the veteran complained of pain radiating into 
the great toe.  He described the pain as a lightning-type 
shock.  The diagnoses were a persisting neuroma in the tarsal 
tunnel of the left foot, and early onset of osteoarthritis of 
the MP joint of the left great toe.

An October 1999 memorandum from a VA medical center indicates 
that the veteran failed to report for a scheduled 
neurological examination.

At a November 1999 VA examination, the veteran complained of 
left foot pain but said he had not lost time from work.  On 
examination of the left foot, range of motion was normal.  
There were two scars over the medial aspect:  one above and 
one below the medial malleolus.  Both scars were tender.  The 
distal scar was the most tender and pressure at that point 
caused shooting pain to the right toe.  Pressure along the 
medial aspect of the foot caused pain to radiate to the left 
great toe and to the left heel.  There was numbness along the 
medial aspect of the plantar surface and the plantar surface 
of the left great toe.  There was pain with flexion and 
extension of the left great toe at the first MP joint.  There 
was tenderness to pressure over the first MP joint.  The 
diagnostic impressions were left tarsal tunnel syndrome and 
degenerative joint disease of the first MP joint.

In a December 1999 decision, the RO granted service 
connection for tender scars of the left foot, with a 10 
percent rating.


II.  Analysis

The veteran's claim for an increase in a 10 percent rating 
for his service-connected left tarsal tunnel syndrome with 
arthritis is well grounded, meaning plausible.  The file 
shows that the RO has properly developed the evidence, and 
there is no further VA duty to assist the veteran with his 
claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

Paralysis of the internal popliteal nerve (tibial) is rated 
10 percent for mild incomplete paralysis, 20 percent for 
moderate incomplete paralysis, and 30 percent for severe 
incomplete paralysis.  38 C.F.R. § 4.124, Diagnostic Code 
8524.  Codes 8624 and 8724 pertain to neuritis and neuralgia 
of the internal popliteal nerve, respectively, and provide 
the same ratings.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by such 
organic changes will be that for moderate incomplete 
paralysis.  38 C.F.R. § 4.123.  Neuralgia, cranial or 
peripheral, characterized usually by a dull and intermittent 
pain, of typical distribution so as to identify the nerve, is 
to be rated on the same scale, with a maximum equal to 
moderate incomplete paralysis.  38 C.F.R. § 4.124.

The medical evidence reflects that the veteran's symptoms of 
left foot pain have been variously attributed to tarsal 
tunnel syndrome, to adhesions and intermittent neuropathic 
pain syndrome over the distribution of the affected neural 
entity of the left foot, to nerve entrapment of the medial 
left ankle and foot, and to a neuroma in the tarsal tunnel.  
Range of motion was normal at the most recent VA examination 
in November 1999, and repeated X-ray studies have shown 
arthritis of the left foot.

The Board finds that with consideration of the benefit-of-
the-doubt rule (38 U.S.C.A. § 5107(b)), the veteran's left 
tarsal tunnel syndrome with arthritis is manifested by 
moderate neuritis, supporting a 20 percent rating under Code 
8624.  A rating higher than 20 percent is not in order as the 
veteran's primary symptoms are pain and numbness; there is no 
evidence of organic changes including incomplete paralysis, 
loss of reflexes, or muscle atrophy.  Hence the maximum 
rating which may be assigned under Code 8624 is 20 percent, 
and higher ratings are not in order under Codes 8524 and 
8724.

A separate rating may not be assigned for the veteran's 
arthritis of the left foot, as arthritis is rated on the 
basis of limitation of motion, and the most recent VA 
examination shows that the veteran does not have any 
limitation of motion of the left foot.  Moreover, in this 
case, a separate rating would violate the rule against 
pyramiding.  See  38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 
5003; VAOPGCPREC 9-98.

For these reasons, a higher rating of 20 percent is warranted 
for left tarsal tunnel syndrome with arthritis.


ORDER

An increased 20 percent rating for left tarsal tunnel 
syndrome with arthritis is granted.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

